                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF VIRGINIA


       LYNNE CALLIGARO

              Plaintiff,
                                                                         Case No.: 1:19-cv-01456
       v.

       DELOITTE CONSULTING, LLP

              Defendant.




                                          NOTICE OF HEARING

       PLEASE TAKE NOTICE that on Friday, June 12, 2020, at 10:00 a.m. or as soon as thereafter as

the undersigned may be heard, Counsel for Plaintiff will present to the Court the Motion to Withdraw as

Counsel, filed on May 16, 2020.



DATED: May 26, 2020                                               Respectfully submitted,

                                                                  The SPIGGLE LAW FIRM

                                                                          /s/ Phillis h. Rambsy
                                                                  Phillis h. Rambsy (VA Bar #92023)
                                                                  4830A 31st St., South
                                                                  Arlington, Virginia 22206
                                                                  (202) 449-8527 (telephone)
                                                                  (202) 540-8018 (fax)
                                                                  prambsy@spigglelaw.com
                                                                  Attorney for Plaintiff Lynne Calligaro




                                                      1
                                              Certificate of Service

       I hereby certify that on this the 26th day of May 2020, I electronically filed the foregoing Notice

of Hearing with the Clerk of Court using the CM/ECF system, which should send notification to the

following:

Allison S. Papadopoulos (VA Bar No. 85715)
Akin Gump Strauss Hauer & Feld LLP
2001 K Street N.W.
Washington, DC 2006
(202) 887-4000 (telephone)
(202) 887-4288 (facsimile)
apapdopoulos@akingum.com
Attorney for Defendant Deloitte Consulting, LLP




       On May 26th 2020, a foregoing copy of the Notice of Hearing was also served, via certified mail

and electronic mail, to the Plaintiff Lynne Calligaro at the following:

Lynne Calligaro
1014 Croton Dr.
Alexandria, Virginia 22308
lmwyly@protonmail.com




                                                                              /s/ Phillis h. Rambsy

                                                                       Phillis h. Rambsy




                                                         2
